Citation Nr: 1604513	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-33 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Barbara Hanna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran retired from active service in August 1995 with more than 20 years of active service.  He died in April 2010 and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of this case now belongs to the RO in Roanoke, Virginia.

In June 2015 the appellant testified at a Board hearing at the VA Central Office in Washington, D.C., before the undersigned.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The record reflects that the Veteran died in April 2010 and that his death certificate indicates that the immediate cause of death was metastatic adenocarcinoma due to liver cirrhosis due to hepatitis C.

2.  At the time of his death, the Veteran had no service-connected disability.

3.  The Veteran's service treatment records indicate that in 1977, he was treated for hepatitis, and thus has been shown to have its onset during active service.

4.  The Veteran's hepatitis contributed to the Veteran's chronic liver disease that was either a contributory cause of death or had a material influence in accelerating the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision to grant the appellant's claim, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause of death, it is not sufficient to show that it casually shared in producing death but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection will be granted if it is shown that the veteran suffered from disability resulting from an injury suffered or disease contracted in line of duty in active service, or for aggravation in line of duty in active service of a preexisting injury suffered or disease contracted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Veteran's death certificate reflects that he died in April 2010 as a result of metastatic adenocarcinoma due to liver cirrhosis due to hepatitis C.  At the time of his death, the Veteran had no service-connected disability.  The Veteran's service treatment records indicate that in 1977 he was treated for hepatitis which was later determined to have been hepatitis C, and thus, his hepatitis has been shown to have its onset during active service.

Records indicate that in January 2008 the Veteran complained of pain involving his ribs and chest.  The Veteran underwent numerous evaluations that resulted in a May 2008 diagnosis of metastatic adenocarcinoma and a February 2010 diagnosis of cirrhosis of the liver.  A February 2010 medical record noted that the Veteran's liver cirrhosis was due to his hepatitis.

VA physicians in September 2011 and September 2012 have essentially stated that the Veteran's hepatitis C "was not the cause of the cancer that killed the Veteran."  The September 2012 VA physician supported his opinion on the basis that "hepatocellular origins for the Veteran's malignancy were absent."  The Board notes that neither of the September 2011 and September 2012 VA physician opinion providers addressed the issue of whether the Veteran's hepatitis C had contributed to the Veteran's death.

While the matter of whether the Veteran's hepatitis C had contributed to his death was not addressed by VA medical professionals, the claims file does contain information that supplies clarity in answering the question.  In this regard, the Board notes that the physician (Z.Z., MD) who completed the Veteran's death certificate appeared to indicate that hepatitis C and liver cirrhosis were, if not the actual cause of the Veteran's cancer, at least contributing factors to his death.  According to the appellant, Dr. Z treated the Veteran for the final month of his life and obviously was aware of the Veteran's terminal medical history.

Further, medical records such as a February 3, 2010, private cancer treatment facility record indicate that the Veteran was experiencing "decompensated liver failure" in "the setting of cirrhosis and hepatic malignancy."  In the same manner, a March 2010 record noted that the Veteran had "cirrhosis with portal hypertension," and a February 2010 record noted that the Veteran had anemia with evidence of hemolysis, which was linked to a suspected splenomegaly, which in turn was attributed to cirrhosis.  The Board can not fail to observe that a February 2010 private medical record noted that the Veteran had cirrhosis from hepatitis C "contributing to morbidity."  This is significant in that the September 2012 VA examiner likewise noted (albeit with out explanation or discussion) that the Veteran's hepatitis C was a "co-morbidity" in the Veteran's death.

These factors lead the Board to conclude (even when assuming the arguable matter of whether the Veteran's metastatic adenocarcinoma was unrelated to his in-service hepatitis C) that the Veteran's hepatitis C and cirrhosis (and their allied disorders and symptoms such as portal hypertension, anemia, and splenomegaly) caused "debilitating effects and general impairment" of the Veteran's liver and resulted in general impairment of health to an extent that rendered the Veteran materially less capable of resisting the effects of other disease or injury (in this case, metastatic adenocarcinoma) primarily causing death.  In sum, the Veteran's hepatitis C contributed to his chronic liver disease and was a contributory cause of the Veteran's death.

Finally, it was noted by a physician (D.S., MD) in February 2010 that the Veteran was "deferring on chemotherapy at this time and understands that we are limited in our ability to treat his liver disease because of the underlying cirrhosis and malignancy."  In essence, Dr. S indicated that the Veteran's cirrhosis, at least in pertinent part, had precluded the Veteran from receiving chemotherapy to treat his cancer.  The Board finds that based on this medical statement, the Veteran's cirrhosis, in essentially preventing the Veteran's receipt of chemotherapy, had a material influence in accelerating the Veteran's death.  

Based on the foregoing, the Board finds that the Veteran's hepatitis C was either a contributory cause of death or had a material influence in accelerating the Veteran's death.  Therefore, the Board finds that service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


